Case 1:19-cv-01940-TWP-DML Document 83 Filed 03/30/20 Page 1 of 2 PageID #: 578



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  ANDREW PERRONG, on behalf of himself                 :
  and others similarly situated,                       :
         Plaintiff and Counter-Claim Defendant         :
  v.                                                   : CIVIL ACTION NO.
  GOLDEN RULE INSURANCE COMPANY                        : 1:19-cv-01940-TWP-DML
                                                       :
         Defendant and Counter-Claimant                :
                                                       :
  and AMERICAN SELECT PARTNERS, LLC                    :
                                                       :
          Defendant and Third-Party Plaintiff          :

  v.

  DATAMAX, LLC

        Third-Party Defendant
  ____________________________________

 DECLARATION OF NATHAN A. BRENNAMAN IN SUPPORT OF GOLDEN RULE’S
      RESPONSE IN OPPOSITION TO PLAINTIFF ANDREW PERRONG’S
                  MOTION FOR PROTECTIVE ORDER

         Pursuant to 28 U.S.C. § 1746, the undersigned Nathan A. Brennaman declares as follows.

         1.        I am over 21 years of age. I am of sound mind and am competent to testify to the

 matters in this declaration. I am an attorney at the law firm Faegre Drinker Biddle & Reath LLP, and

 I represent Golden Rule Insurance Company in this matter. I am familiar with the facts of this

 matter and the substance of what is discussed below.

         2.        Attached hereto as Exhibit A is a true and correct copy of excerpts from Plaintiff

 Andrew Perrong’s Supplemental Responses to Defendant Golden Rule Insurance Company’s First

 Set of Interrogatories and Requests for Production of Documents.

         3.        Attached hereto as Exhibit B is a true and correct copy of an excerpt from the

 certified written transcript of the April 11, 2019 call between Plaintiff Andrew Perrong and

 American Select Partner agent Jessica Perez, bates labeled ASP000129.


 US.127119987.01
Case 1:19-cv-01940-TWP-DML Document 83 Filed 03/30/20 Page 2 of 2 PageID #: 579



            4.     Attached hereto as Exhibit C is a true and correct copy of the Affidavit of Service of

 Golden Rule’s deposition subpoena on Stefania Perrong.

            5.     Attached hereto as Exhibit D is a true and correct copy of excerpts of the March 5,

 2020 deposition transcript of Stefania Perrong.

            6.     Attached hereto as Exhibit E is a true and correct copy of a February 28, 2020 email

 chain between Plaintiff’s counsel to Golden Rule’s counsel.

            I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true and

 correct.

 Dated: March 30, 2020                                     /s/ Nathan Brennaman
                                                           Nathan A. Brennaman
                                                           Attorney for Defendant Golden Rule
                                                           Insurance Company




                                                      2
 US.127119987.01
